


110 HR 2547 : To amend the Federal Deposit Insurance Act

U.S. House of Representatives
2007-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 2547
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 17, 2007
			Received; read twice and referred to the Committee on
			 Banking, Housing, and Urban Affairs
		
		AN ACT
		To amend the Federal Deposit Insurance Act
		  to prevent misrepresentation about deposit insurance coverage, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the FDIC
			 Enforcement Enhancement Act.
		2.Enforcement
			 against misrepresentations regarding FDIC deposit insurance coverage
			(a)In
			 GeneralSection 18(a) of the Federal Deposit Insurance Act (12 U.S.C.
			 1828(a)) is amended by adding at the end the following new paragraph:
				
					(4)False
				advertising, misuse of fdic names, and misrepresentation to indicate insured
				status
						(A)Prohibition on
				false advertising and misuse of fdic namesNo person may—
							(i)use the terms
				Federal Deposit, Federal Deposit Insurance,
				Federal Deposit Insurance Corporation, any combination of such
				terms, or the abbreviation FDIC as part of the business name or
				firm name of any person, including any corporation, partnership, business
				trust, association, or other business entity; or
							(ii)use such terms or
				any other sign or symbol as part of an advertisement, solicitation, or other
				document,
							to
				represent, suggest or imply that any deposit liability, obligation, certificate
				or share is insured or guaranteed by the Federal Deposit Insurance Corporation,
				if such deposit liability, obligation, certificate, or share is not insured or
				guaranteed by the Corporation.(B)Prohibition on
				misrepresentations of insured statusNo person may knowingly
				misrepresent—
							(i)that any deposit
				liability, obligation, certificate, or share is federally insured, if such
				deposit liability, obligation, certificate, or share is not insured by the
				Corporation; or
							(ii)the extent to
				which or the manner in which any deposit liability, obligation, certificate, or
				share is insured by the Federal Deposit Insurance Corporation, if such deposit
				liability, obligation, certificate, or share is not insured by the Corporation
				to the extent or in the manner represented.
							(C)Authority of
				fdicThe Corporation shall have—
							(i)jurisdiction over
				any person that violates this paragraph, or aids or abets the violation of this
				paragraph; and
							(ii)for purposes of
				enforcing the requirements of this paragraph with regard to any person—
								(I)the authority of
				the Corporation under section 10(c) to conduct investigations; and
								(II)the enforcement
				authority of the Corporation under subsections (b), (c), (d) and (i) of section
				8,
								as if
				such person were a state nonmember insured bank.(D)Other actions
				preservedNo provision of this paragraph shall be construed as
				barring any action otherwise available, under the laws of the United States or
				any State, to any Federal or State law enforcement agency or
				individual.
						.
			(b)Enforcement
			 OrdersSection 8(c) of the Federal
			 Deposit Insurance Act (12 U.S.C. 1818(c)) is amended by
			 adding at the end the following new paragraph:
				
					(4)False
				advertising or misuse of names to indicate insured status
						(A)Temporary
				order
							(i)In
				generalIf a notice of charges served under subsection (b)(1) of
				this section specifies on the basis of particular facts that any person is
				engaged in conduct described in section 18(a)(4), the Corporation may issue a
				temporary order requiring—
								(I)the immediate
				cessation of any activity or practice described, which gave rise to the notice
				of charges; and
								(II)affirmative
				action to prevent any further, or to remedy any existing, violation.
								(ii)Effect of
				orderAny temporary order issued under this subparagraph shall
				take effect upon service.
							(B)Effective period
				of temporary orderA temporary order issued under subparagraph
				(A) shall remain effective and enforceable, pending the completion of an
				administrative proceeding pursuant to subsection (b)(1) in connection with the
				notice of charges—
							(i)until such time as
				the Corporation shall dismiss the charges specified in such notice; or
							(ii)if a
				cease-and-desist order is issued against such person, until the effective date
				of such order.
							(C)Civil money
				penaltiesViolations of section 18(a)(4) shall be subject to
				civil money penalties as set forth in subsection (i) in an amount not to exceed
				$1,000,000 for each day during which the violation occurs or
				continues.
						.
			(c)Technical and
			 Conforming Amendments
				(1)Section 18(a)(3) of the
			 Federal Deposit Insurance Act (12
			 U.S.C. 1828(a)) is amended—
					(A)by striking
			 this subsection the first place such term appears and inserting
			 paragraph (1); and
					(B)by striking this subsection
			 the second place such term appears and inserting paragraph
			 (2).
					(2)The heading for
			 subsection (a) of section 18 of the Federal
			 Deposit Insurance Act (12 U.S.C. 1828(a)) is amended by
			 striking Insurance
			 Logo.— and inserting Representations of Deposit
			 Insurance.—.
				
	
		
			Passed the House of
			 Representatives July 16, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
